DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on May 17, 2022 is acknowledged.  The traversal is on the grounds that “the invention of Group I is basically the same as that of Groups II, III, and IV, and thus have unity of invention.  Any prior art searched for one would be applicable to the other, therefore the search would not be an undue burden.  This is not found persuasive because the instant application is not a 371 filing and therefore “unity of invention” is not germane to the restriction requirement in this application.  Further, applicant has only set forth an unsubstantiated allegation as to the status of invention Groups I-IV, without addressing any of the reasons given by the Examiner in the previous Office action for requiring the restriction to a single patentably distinct invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 17, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On the penultimate line of claim 8, “is” should be replaced by --are-- such that the claim makes grammatical sense, since the term pertains to the plurality of “tubes”, also recited on the penultimate line of the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Porterfield.
Porterfield (Abstract; Figs. 1 and 2; col. 2, lines 37-38) teaches a gas-sparging mixing system including at least one impeller, in the form of a propeller (claim 11), the impeller having porous blades (col. 2, lines 37-38), the pores thereof being embedded through the surface of the impeller (claim 2), gas being delivered to the porous impeller via a gas delivering channel comprising plural tubes (3, 7) such that gas is transported through the tubes and exits the pores of the impeller (claim 7), the impeller circulating fluid within container (8), while the gas is sparged into the fluid by the porous impeller blades.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Porterfield.
Porterfield (Abstract; Figs. 1 and 2; col. 2, lines 37-38) as applied above substantially discloses applicant’s invention as recited by instant claim 8, except for the tubes being disposed through the interior channel of the rotatable shaft.  Porterfield (col. 2, lines 43-46) does disclose a plurality of tubes (3,7) which form the gas delivery channel and the hollow, gas delivering rotatable shaft, and which efficiently deliver the gas to the porous blades (1, 1a) of the porous propeller.  Wherein Porterfield discloses gas delivery means through a plurality of tubes from a gas source through the rotatable hollow shaft to the porous propeller, it would have been an obvious alternative for an artisan at the time of the filing of the application, to provide a plurality of tubes through the hollow rotatable shaft, to separate plural porous blades of the propeller, is such were desired, instead of the single hollow shaft feeding the plural porous blades, the separate tubes allowing for differential gas delivery to different blades of the propeller to allow for a brief overpressurization of a chosen propeller blade to cause periodic cleaning of the blade pores.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Porterfield taken together with JP 2010-100795.
Porterfield (Abstract; Figs. 1 and 2; col. 2, lines 37-38) as applied above substantially discloses applicant’s invention as recited by instant claims 4-6, except for an LED light source embedded within the impeller blades out of direct contact with the fluid within the container.
JP 2010-100795 (English Abstract; Fig. 1) discloses a photobioreactor having stirring impeller blades rotatable by a gas delivering hollow shaft, the blades being transparent and having LED light sources located therein in the vicinity of the attachment sites of the blades to the hollow shaft, so as to facilitate illumination of the fluid being stirred by the blades of the impeller.  It would have been obvious for an artisan at the time of the filing of the application, to construct the porous blades of the Porterfield impeller in the form of transparent blades having LED light sources therein, in view of JP 2010-100795, since such would facilitate the illumination of fluid being treated within the container of Porterfield, thereby allowing the analysis of the turbidity of the fluid being treated by conventional optical sensors.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Porterfield as applied to claim 1 above, and further in view of either of White or Stockner et al.
Porterfield (Abstract; Figs. 1 and 2; col. 2, lines 37-38) as applied to claim 1 above substantially discloses applicant’s invention as recited by instant claim 10, except for the impeller including a plurality of impeller arranged in parallel with one another.
White (66 and 68 in Fig. 1) or Stockner et al (31 and 32 in Fig. 4) each alternatively disclose plural, parallel porous impellers arranged on the same hollow, gas delivering, rotatable shaft to provide increased gasification of the liquid being treated by the porous impellers.  It would have been obvious for an artisan at the time of the filing of the application, to provide plural porous impellers, rather than the single impeller of Porterfield, in view of either of the alternative secondary references, since such would provide for an increased gasification efficiency over a single impeller.
Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose or suggest the apparatus of instant claims 3 and 9, including the pores of the impeller being embedded in a sparger tape attached to the surface of the impeller.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/7-30-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776